16-13534-mg   Doc 2-1   Filed 12/19/16 Entered 12/19/16 13:46:33   Exhibit A
                        (Proposed Order) Pg 1 of 7



                                 Exhibit A




                                    1
    16-13534-mg          Doc 2-1      Filed 12/19/16 Entered 12/19/16 13:46:33             Exhibit A
                                      (Proposed Order) Pg 2 of 7



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:

        FOREIGN ECONOMIC                                           Chapter 15
        INDUSTRIAL BANK LIMITED,
        “VNESHPROMBANK” LTD.,                                      Case No. 16-13534 ( )


                     Debtor in a Foreign Proceeding.
---------------------------------------------------------------x

      ORDER GRANTING RECOGNITION AND RELIEF IN AID OF A FOREIGN
     MAIN PROCEEDING PURSUANT TO 11 U.S.C. §§ 105(a), 1517, 1520 AND 1521

        Upon a hearing having been held before this Court on ______________, 2016 (the

“Hearing”) to consider the Verified Petition Under Chapter 15 for Recognition of a Foreign

Main Proceeding and the Official Form 401- Chapter 15 Petition for Recognition of a Foreign

Proceeding (collectively, the “Petition”) 1 (i) commencing this chapter 15 case and (ii) seeking

recognition of the Russian Insolvency Proceeding commenced against Foreign Economic

Industrial Bank Limited, “Vneshprombank” Ltd. (the “Bank”) under Federal Law No 127-FZ

“On Insolvency (Bankruptcy)” (the “Russian Bankruptcy Law”) as a “foreign main proceeding”

under chapter 15 of the Bankruptcy Code; and the Court having considered and reviewed all

pleadings, exhibits, declarations and other documents filed in connection with and in support of

the Petition (collectively the “Supporting Documents”) submitted by the State Corporation

“Deposit Insurance Agency”, the foreign representative of the Bank in the Russian Insolvency

Proceeding (the “Foreign Representative”); and it appearing that due and timely notice of the

filing of the Petition and the Hearing has been given by Foreign Representative consistent with


1
         Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
Petition.

                                                         1
   16-13534-mg        Doc 2-1    Filed 12/19/16 Entered 12/19/16 13:46:33              Exhibit A
                                 (Proposed Order) Pg 3 of 7



this Court’s previous Order scheduling a hearing on the Petition, dated __________, 2016; and

such notice appearing to be adequate for all purposes such that no other or further notice thereof

need be given; and this Court having reviewed and considered any objection or other response;

and all interested parties having had due and proper notice and an opportunity to be heard; and

the Court having heard argument by counsel appearing at the Hearing; and after due deliberation

and sufficient cause appearing therefore, the Court makes the following findings of fact and

conclusions of law:

        A.     Pursuant to 11 U.S.C. § 1514, appropriate and timely notice of the filing of the

Petition and the Hearing was given by Foreign Representative, and such notice is sufficient for

all purposes, and no other or further notice is necessary or required.

        B.     All interested parties had an opportunity to be heard at the Hearing.

        C.     Any objection or other responses that have not been withdrawn or otherwise

resolved are hereby overruled.

        D.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334, and 11 U.S.C. §§ 109 and 1501.

        E.     Venue of this proceeding is proper in this judicial district pursuant to 28 U.S.C. §

1410.

        F.     This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(P).

        G.     Foreign Representative has satisfied the requirements of 11 U.S.C. § 1515 and

Fed. R. Bank. P. 1007(a)(4) and demonstrated that:

               (i)     the Bank is subject to a pending foreign proceeding within the meaning of

                       11 U.S.C. § 101(23);




                                                 2
   16-13534-mg         Doc 2-1      Filed 12/19/16 Entered 12/19/16 13:46:33           Exhibit A
                                    (Proposed Order) Pg 4 of 7



               (ii)     the Russian Insolvency Proceeding is pending in Moscow, Russia, where

                        the Bank’s center of main interests is located, and, accordingly, the

                        Russian Insolvency Proceeding is a “foreign main proceeding” pursuant to

                        11 U.S.C. §1502(4) and is entitled to recognition as a foreign main

                        proceeding pursuant to 11 U.S.C. §1517(b)(1);

               (iii)    Foreign Representative is the foreign representative of the Bank within the

                        meaning of 11 U.S.C § 101(24);

               (iv)     the chapter 15 case was properly commenced pursuant to 11 U.S.C. §§

                        1504 and 1515;

               (v)      the Petition satisfies the requirements of 11 U.S.C. § 1515 and Foreign

                        Representative is entitled to all relief provided pursuant to 11 U.S.C. §§

                        1507, 1520, and 1521, without limitation, and as ordered by this Court;

               (vi)     the relief granted hereby is necessary and appropriate and in the interests

                        of public and international comity, consistent with the public policy of the

                        United States, warranted pursuant to 11 U.S.C. §§ 1507, 1517, 1520 and

                        1521; and

               (vii)    the interest of the public will be served by this Court’s granting the relief

                        requested by Foreign Representative.

       NOW, THEREFORE, IT IS HEREBY:

       ORDERED, that the Russian Insolvency Proceeding is granted recognition pursuant to

11 U.S.C. §§ 1517(a) and 1517(b)(1); and it is further

       ORDERED, that all relief afforded to a foreign main proceeding pursuant to 11 U.S.C.

§§ 1507 and 1520 is granted; and it is further


                                                  3
   16-13534-mg        Doc 2-1      Filed 12/19/16 Entered 12/19/16 13:46:33            Exhibit A
                                   (Proposed Order) Pg 5 of 7



        ORDERED, that the orders entered by the court in Russia, including, without limitation,

the Commencement Order, are recognized by this Court and applicable to the Bank’s creditors

located in the territorial jurisdiction of the United States; and it is further

        ORDERED, that 11 U.S.C. §§ 361 and 362 apply with respect to the Bank and the

property of the Bank that is currently within, or may be brought in, the territorial jurisdiction of

the United States (the “Assets”); and it is further

        ORDERED, that consistent with 11 U.S.C. § 1520(a)(1) all persons and entities are

hereby enjoined from:

     (i)        executing against any Assets;

    (ii)        commencing or continuing any litigation or any actions to undertake the

                enforcement in the United States of any legal proceeding (including, without

                limitation arbitration, or any judicial, quasi-judicial, administrative or regulatory

                action, assessment, proceeding or process or any actions related thereto including

                discovery) (“Actions”), including without limitation, the Action styled

                Panabroker Protecting Indemnity Association v. Vneshpromabank, LM Realty

                31B, lm Realty 27D, LLC, LM Realty 24C, LLC, LM Realty 23H, LLC, LM Realty

                20A, LLC, LM Realty 18 West, LLC, LM Realty 10C, (f/k/a One Riverside Park

                Realty, LLC), LM Property Management LLC, Case No. 16-02120 (ALC),

                pending in the United States District Court for the Southern District of New York

                and any Action identified in the Foreign Representative’s lists pursuant to

                Bankruptcy Rule 1007(a)(4) (“Lists”), or taking any other Actions against or

                involving Foreign Representative (in Foreign Representative’s capacity as foreign




                                                    4
   16-13534-mg           Doc 2-1      Filed 12/19/16 Entered 12/19/16 13:46:33            Exhibit A
                                      (Proposed Order) Pg 6 of 7



                   representative of the Bank) and any Assets or any rights, obligations or liabilities

                   of the Bank;

    (iii)          securing or enforcing any judicial, quasi-judicial, administrative or regulatory

                   judgment, assessment, attachment, order or arbitration award against the Bank or

                   Foreign Representative (with respect to the Bank), or any Assets;

    (iv)           commencing or continuing any Action to create, perfect or enforce any lien,

                   setoff, attachment, or other claim against the Bank, Foreign Representative (with

                   respect to the Bank), or any of the Assets;

     (v)           continuing any Action or commencing any additional Action, including

                   discovery, involving the Bank, its Assets, or Foreign Representative (with respect

                   to the Bank); or

    (vi)           enforcing any judicial, quasi-judicial, administrative or regulatory judgment,

                   assessment or order or arbitration award against the Bank or its Assets;

and it is further;

           ORDERED, that the Foreign Representative is:

            (i)    authorized to continue or commence actions in the federal or state courts of the

                   United States;

            (ii)   authorized, pursuant to section 1521(a)(4), to issue subpoenas duces tucem and ad

                   testificadum to parties in the United States; (i) related to, affiliated with, owned,

                   or controlled by Ms. Markus, including the NY LLCs, or (ii) such other parties as

                   the DIA reasonably believes might possess knowledge concerning the Assets,

                   affairs, rights, obligations or liabilities of the Bank; and




                                                      5
   16-13534-mg        Doc 2-1     Filed 12/19/16 Entered 12/19/16 13:46:33               Exhibit A
                                  (Proposed Order) Pg 7 of 7



        (iii)   entrusted with the administration or realization of all or part of the Assets of the

                Bank within the territorial jurisdiction of the United States; and it is further

        ORDERED, that any further orders of the Russian Insolvency Court, including, without

limitation, the Commencement Order and any other orders relating to the administration of

claims and interests in the Bank and its Assets shall be recognized; and it is further

        ORDERED, that this Order shall be served upon all known parties in interest (or their

counsel) as identified in the Bank’s Lists filed in connection with the Petition, by electronic mail

or by facsimile transmission, or by courier or in the event service by electronic mail or facsimile

cannot be accomplished, then by either United States mail, first class postage prepaid or

overnight delivery service; and upon any other interested party that becomes known to Foreign

Representative at such time as they are sufficiently identified, by United States mail, first class

postage prepaid or by courier or by email within five (5) business days following the time any

such party is identified by Foreign Representative; and it is further

        ORDERED, that service in accordance with this Order shall constitute adequate and

sufficient service and notice; and it is further

        ORDERED, that Petitioner shall, unless otherwise ordered by this Court, retain the right

at any point to seek further relief from this Court that may be necessary to implement the

Russian Insolvency Proceeding and/or to effectuate the purposes of chapter 15.



Dated: New York, New York
                   , 2017                                      ______________________________
                                                               United States Bankruptcy Judge




                                                   6
